Citation Nr: 1532444	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for hypertension with chronic renal insufficiency.

2.  Entitlement to a disability rating in excess of 30 percent for first degree atrioventricular block.

3.  Entitlement to a compensable disability rating for bilateral hearing loss prior to August 6, 2013, and a disability rating in excess of 40 percent since that time.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1946 to May 1949 and April 1951 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, April 2014 and March 2015 rating actions.  

On his July 2010 VA Form 9, the Veteran requested a videoconference hearing.  The videoconference hearing was scheduled for June 2, 2015 and the Veteran was notified in April 2015.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled. Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704 (d) (2014).

The Veteran submitted a claim for TDIU, which was denied in a February 2015 rating decision.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  Thus, under Rice, the Board has jurisdiction over this claim, which for the purpose of clarity is listed as a separate issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable disability rating for bilateral hearing loss prior to August 6, 2013, and a disability rating in excess of 40 percent since that time; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record shows the Veteran's hypertension with chronic renal insufficiency is manifested by, at worst, definite decrease in kidney function.

2.  Throughout the pendency of this appeal, the Veteran's first degree atrioventricular block has been manifested by, at worst, a workload of 6 METs.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 60 percent for hypertension with chronic renal insufficiency, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7541 (2014).

2.  The criteria for a schedular disability rating in excess of 30 percent for first degree atrioventricular block are not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.104, DC 7015.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard July 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  In the Veteran's May 2008 claim for increased ratings, he reported that he was treated at Kaiser Permanente.  The RO sent letters to Kaiser Permanente July 2008, September 2008, and November 2008 requesting the Veteran's treatment records.  In September 2008, the RO notified the Veteran that these records had been requested and it was his responsibility to see that VA receives these records.  In August 2008, October 2009, October 2010, and May 2013, the Veteran indicated that he had no other information or evidence to give VA to support his appeal.  Although the claims file does not contain treatment records from Kaiser Permanente, the Board finds that a remand of this appeal to obtain any records from Kaiser Permanente is not warranted.

The Veteran was provided with VA examinations in October 2009 and April 2014.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Hypertension with chronic renal insufficiency

Service connection is in effect for hypertension with chronic renal insufficiency, rated 60 percent disabling under 38 C.F.R. §§  4.115a, 4.115b, DC 7541.  DC 7541 provides that renal involvement in a systemic disease process will be rated as renal dysfunction under 38 C.F.R. § 4.115a.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2014).

At the October 2009 VA examination, the examiner noted that renal function was near normal.  The Veteran was on continuous medication to control hypertension.  His blood pressure was 138/90.  His urine albumin/ creatinine was 13, his creatine was 1.2, and his BUN was 26.

An April 2014 VA examination showed kidney dysfunction related to hypertension.  The Veteran continued to take medication for his hypertension.  His blood pressure readings were 138/86, 140/87, and 136/82.  The examiner noted that the Veteran's hypertension did not impact his ability to work.  A laboratory study showed his BUN as 28 and his creatinine at 1.31.  The examination also showed his laboratory results from March 2013, where his BUN was 33 and his creatinine was 1.21.

VA treatment records showed no evidence of persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  There was also no evidence that the Veteran required regular dialysis or that his renal dysfunction precluded more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Accordingly, a schedular rating in excess of 60 percent for hypertension with chronic renal insufficiency is not warranted under DC 7015.  

The Board has considered whether it may be appropriate to rate the Veteran's disability under DC 7101 for hypertensive vascular disease (hypertension and isolated systolic pressure).  However, 60 percent is the maximum rating under DC 7101.

The Board finds that a disability rating in excess of 60 percent for hypertension with chronic renal insufficiency on a schedular basis is not warranted. 

B.  First degree atrioventricular block

Service connection is in effect for first degree atrioventricular block, rated 30 percent disabling under 38 C.F.R. § 4.104, DC 7015.  DC 7015 provides for a higher 60 evaluation, with more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is warranted for chronic congestive heart failure; a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104 (2014), DC 7015.

At his October 2009 VA examination, the Veteran reported that he was able to do climb three flights of stairs, walk without limit, and do his own yardwork.  The stress test results showed that he functioning at approximately 6 METS.  The examiner noted that there had not been more than one episode of acute congestive heart failure in the prior year.

The April 2014 VA examination noted that his June 2013 echocardiogram showed left ventricular ejection fraction of 60 to 65 percent.

VA treatment records show no evidence of congestive heart failure, a workload of less than 5 METs, or left ventricular dysfunction with an ejection fracture of 50 percent of less.

Accordingly, the Board finds the next higher schedular rating of 60 percent is not warranted for first degree atrioventricular block.  See 38 C.F.R. § 4.104, DC 7015 (2014).  

The Board finds that, throughout the relevant appeals period, the Veteran's first degree atrioventricular block has been appropriately rated as 30 percent disabling under DC 7015.  Id.  The Board has considered rating his service-connected disability by analogy under different cardiovascular codes, but finds that none may serve as the basis for an increased evaluation.  Nor has the Veteran's first degree atrioventricular block presented any symptoms that would warrant consideration of additional rating codes outside 38 C.F.R. § 4.104.  It follows that a higher rating for the Veteran's first degree atrioventricular block is not warranted on a schedular basis. 

In addition, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id. 

Here, the schedular criteria for evaluating hypertension with renal insufficiency and atrioventricular block are quite broad, including generalized poor health and limitation of exertion in the case of renal insufficiency and an estimation by a medical examiner of the level of activity that could produce dyspnea and fatigue in the case of atrioventricular block.  Thus, the symptoms associated with these conditions are contemplated by the rating schedule and referral for extra-schedular consideration is not indicated.  

Likewise, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald 762 F.3d 1362 (Fed.  Cir. 2014)


ORDER

Entitlement to a disability rating in excess of 60 percent for hypertension with chronic renal insufficiency is denied.

Entitlement to a disability rating in excess 30 percent for first degree atrioventricular block is denied.


REMAND

In regard to the Veteran's claim for an increased rating for bilateral hearing loss, a June 2013 VA treatment record noted a decrease in pure-tone threshold results and word recognition scores since last evaluated in 2009, but there is no corresponding audiogram associated with the file.  The audiogram should be sought.  

The Appellant's claim for TDIU is inextricably intertwined with his pending claim for an increased rating for bilateral hearing loss.  Thus, a decision by the Board on the Appellant's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his bilateral hearing loss.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should obtain the June 2013 audiogram noted in the VA treatment records and associate it with the Veteran's claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining the outstanding treatment records, undertake any additional development as may be indicated upon review of the additional evidence, and re-adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


